BLATCHFORD, District Judge.
I hold, first, that this creditor, having proved his debt in the proceedings, became subject to the jurisdiction of the court, without regard to his place of residence, and was bound to obey all the orders of the court touching bis alleged debt; second, that the court can, in case of his disobedience of its orders, deprive him of all the benefits of the bankruptcy act, given to creditors, and can reject and expunge his claims; third, that he is not entitled to witness’ fees for attendance, in analogy to the fact that a bankrupt, ordered to be examined under section 26, is not entitled to fees, as a witness — the language of section 22, in regard to the examination of the bankrupt and of a creditor, and the language of section 26, in regard to the examination of the bankrupt, being substantially identical; and, fourth, that, in case it shall be made to appear that any creditor, whose debt is contested, can not personally attend to be examined in the district where the proceedings are pending, without hardship to him. owing to the distance of his residence, or other similar reason, the court will provide, by order, *888for the taking of his examination before a register of the district in which he resides.
[The circuit court subsequently dismissed an appeal, because not taken in time, by certain creditors whose claims had been disallowed by the district court. Case No. 7,957.]